           Case 3:20-cv-30010 Document 1 Filed 01/24/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
MARK MARAUSZWKSI                           )
      Plaintiff,                           ) Docket no. 3:20-cv-30010
                                           )
v.                                         )
                                           ) COMPLAINT AND JURY
                                           ) DEMAND
OFFICER MARTIN STREIT                      )
Defendant                                  )
                                           )
                                           )

                                 INTRODUCTION

1. This is civil rights action, brought pursuant to 42 U.S.C. § 1983, brought by

   Mark Marauszwski. On January 25th, 2017, following a brief, low-speed car

   chase, the defendant officer shot Mr. Marauszwski three times, twice as Mr.

   Marauszwski was coming to a stop, and a final time after Mr. Marauszwski’s car

   had struck a concrete bollard and had come to a stop. Marauszwski was

   subsequently arraigned on a variety of criminal charges, ranging from negligent

   operation to assault and battery on a police officer with a dangerous weapon, in

   connection with the car chase. Following a jury trial, Marauszwski was convicted

   on the automotive offenses, but exonerated on all counts alleging assaultive or

   aggressive behavior toward police officers. Marauszwski sustained gunshot

   wounds to the hand, arm and chest, with the final round passing through his

   chest from left to right, nearly striking his heart. He was hospitalized for more

   than a week after the shooting, and still suffers both physical and mental

   trauma as a result.




                                          1
            Case 3:20-cv-30010 Document 1 Filed 01/24/20 Page 2 of 7



2. Plaintiff alleges that the Defendant police officer used excessive force against

   Mr. Marauszwski in violation of the Fourth and Fourteenth Amendments to the

   United States Constitution and seeks damages for the violation of his

   constitutional rights.

                                  JURISDICTION

3. This action is brought pursuant to 42 U.S.C §1983 and §1988 and the Fourth

   and Fourteenth Amendment of the United States Constitution. Jurisdiction is

   based upon 28 U.S.C. §§ 1331 and 1343, and on the pendent jurisdiction of this

   court to entertain related claims arising under state law.

                                      PARTIES

4. Plaintiff Mark Marauszwski is a resident of Pittsfield, Massachusetts.

5. Defendant Officer Martin Streit is a police officer for the Pittsfield Police

   Department and is sued in his individual capacity for actions taken under the

   color of law.

                                        FACTS

6. On January 25th, 2017, at about 9 a.m., Pittsfield Police conducted a traffic stop

   of the Plaintiff, Mark Marauszwski.

7. The stop occurred on Bartlett Avenue in downtown Pittsfield, near the Pittsfield

   District Courthouse.

8. The Plaintiff, who was driving a green SUV, was stopped for driving on a

   suspended license, an expired inspection sticker, and for having mounted a

   hand-written license plate on his car.




                                            2
            Case 3:20-cv-30010 Document 1 Filed 01/24/20 Page 3 of 7



9. Marauszwski initially complied with the stop, pulling over and speaking with

   Officer David Hallas, attempting to show him a paper copy of his license and

   registration, and explaining that the hand-written plates were temporary

   replacements, due to his state issued plates having been taken.

10. Officer Hallas told Mr. Marauszwski that his car was not legal to drive, and that

   it would be towed.

11. Marauszwski was standing by his car during the interchange, and Officer Hallas

   was standing approximately a car length from Marauszwski.

12. During this interaction, another Pittsfield Officer, Bryan Betters, arrived on the

   scene.

13. Upon exiting the car, Officer Betters immediately reached toward his belt.

14. Marauszwski observed this, and believed Betters was reaching for his gun.

15. Marauszwski, frightened by this gesture, turned, got back into his car, and drove

   away from the stop.

16. Officer Betters and Hallis reported Marauszwski’s flight and began to pursue

   him.

17. Marauszwski drove approximately one mile through Pittsfield.

18. Marauszwski kept his speed in the range of 30 to 35 miles per hour.

19. A number of other Pittsfield officers joined the pursuit.

20. After approximately five to ten minutes, Marauszwski pulled his car into

   Springside Park.

21. Marauszwski drove his car around the perimeter of the park’s baseball diamond.




                                           3
            Case 3:20-cv-30010 Document 1 Filed 01/24/20 Page 4 of 7



22. Marauszwski was driving on snow-covered rough ground and was not driving at

   a high speed.

23. After circling the baseball diamond, Marauszwski began to drive in the direction

   of a pedestrian underpass.

24. By this point, Marauszwski had decided to end the pursuit and had begun to

   slow down.

25. Several police officers, including the Defendant, were in the park and had exited

   their cars in anticipation of a foot chase.

26. As Marauszwski drove toward the pedestrian underpass, the Defendant fired

   twice at Marauszwski, through the front windscreen of the car.

27. When interviewed by State Police, following the shooting, Streit said he heard a

   loud thump and saw one of his fellow officers, Darren Derby, falling to the

   ground as Marauszwski drove past, which he interpreted as Marauszwski

   having struck Officer Derby.

28. Streit also told investigators that Marauszwski accelerated directly at him.

29. At the subsequent criminal trial, Officer Derby testified that he was not struck

   by Marauszwski and denied falling.

30. Other witnesses described Streit as being outside the direction of Marauszwski’s

   direction of travel, off to the side of the car.

31. At least one of Streit’s rounds struck Marauszwski.

32. As a result of being shot, Marauszwski took his foot off the accelerator and the

   car drifted to a halt, striking a concrete bollard and coming to a complete stop.




                                             4
             Case 3:20-cv-30010 Document 1 Filed 01/24/20 Page 5 of 7



33. Officer Streit approached the car, and Marauszwski exclaimed “I can’t believe

   you shot me!”.

34. Officer Streit then fired a third shot, through the vehicle’s side window.

35. This round struck Marauszwski, passing through his chest and exiting his

   armpit.

36. Marauszwski was then removed from his car by three officers.

37. Another Pittsfield Officer, observing Marauszwski’s injuries, treated him for

   emergency first aid.

38. Marauszwski was subsequently hospitalized for his injuries and remained in the

   hospital for approximately one-and-a-half weeks.

39. During that period, Marauszwski suffered a stroke.

40. As a result of the January 25th incident, Marauszwski was charged with driving

   with a suspended license, subsequent offense, failing to stop for police, reckless

   operation of a motor vehicle, assault and battery with a dangerous weapon, three

   counts of assault with a dangerous weapon, and one count of Wanton

   Destruction of Property over $250.

41. On February 4th, 2019, after a four-day jury trial, Marauszwski was acquitted

   on the counts of assault and battery with a dangerous weapon, two counts of

   assault with a dangerous weapon – the third count was subsequently nolle

   prosequi-ed – and the wanton destruction of property count. He was found guilty

   of the driving offenses and sentenced to one year committed in the House of




                                           5
           Case 3:20-cv-30010 Document 1 Filed 01/24/20 Page 6 of 7



   Corrections for the reckless operation and six months on the operating with a

   suspended license charge, served concurrently.

42. Mr. Marauszwski continues to suffer the consequences, both physically and

   emotionally, of being shot to this day.

43. Marauszwski has a regular visiting nurse for his physical health issues and may

   require open-heart surgery to repair damage done by the shooting.

44. He also suffers from emotional distress, depression and anxiety as a result of the

   shooting.

45. Defendants proximately caused Marauszwski to experience conscious pain and

   suffering, terror, and the anguish of experiencing what he believed to be his last

   moments of life in severe physical pain.

                                COUNT I
                        VIOLATION OF 42 U.S.C. § 1983
                       BY DEFENDANT MARTIN STREIT

46. The above paragraphs are incorporated herein.

47. By the actions described in the above paragraphs, Defendants, acting under

   color of law, deprived Plaintiff of his right to be free from the use of excessive

   force, in violation of 42 U.S.C. § 1983 and his Fourth and Fourteenth

   Amendment rights as guaranteed by the United States Constitution.

WHEREFORE, the Plaintiff requests that this Court award:

         1. Compensatory damages against the Defendant;

         2. Punitive damages against the Defendant;

         3. The costs of this action, including reasonable attorneys’ fees; and,




                                             6
    Case 3:20-cv-30010 Document 1 Filed 01/24/20 Page 7 of 7



   4. Such other and further relief, as this Court may deem necessary and

      appropriate.

                     DEMAND FOR JURY TRIAL

A jury trial is hereby demanded.

DATED: 1-24-2020


                                       Respectfully Submitted,
                                       Plaintiff Mark Marauszwski

                                       /s/Jessica D. Hedges
                                       Jessica D. Hedges
                                       BBO No. 645847
                                       James Haynes
                                       BBO No. 676320
                                       Hedges & Tumposky, LLP
                                       50 Congress Street, Suite 600
                                       Boston, MA 02109
                                       T) (617) 722-8220




                                   7
